Case 1:18-cv-01522-AJT-JFA Document 24 Filed 08/21/20 Page 1 of 5 PagelD# 158

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

Alexandria Division
UNITED STATES OF AMERICA )
ex rel. VINCENT BEVILACQUA, )
)
Plaintiff/Relator, ) NO. 1:18-cv-1522 (AJT/JFA)
) Filed Ex Parte and Under Seal
) Pursuant to 31 U.S.C. § 3730(b)
Vv. )
)
CDM SMITH, INC., e¢ al, }
)
Defendants )

UNITED STATES’ NOTICE OF INTERVENTION FOR PURPOSES OF SETTLEMENT

The United States, Relator Vincent Bevilacqua (“Relator”), and Defendants CDM Smith
Inc., CDM Federal Programs Corporation, and CDM Constructors Inc. (“Defendants”) have
reached a settlement agreement to resolve this action.

In light of this agreement, and for the purpose of effectuating and formalizing that
resolution, pursuant to the False Claims Act, 31 U.S.C. §§ 3730(b)(2) and (4), the United States
notifies the Court of its decision to intervene in this action for the purposes of settlement.

The United States requests that the Relator’s Complaint, this Notice, and the attached
proposed Order be unsealed. The United States requests that all other papers on file in this
action remain under seal because in discussing the content and extent of the United States’
investigation, such papers are provided by law to the Court alone for the sole purpose of
evaluating whether the seal and time for making an election to intervene should be extended. A

proposed Order is attached.

Dated: August 21, 2020
Case 1:18-cv-01522-AJT-JFA Document 24 Filed 08/21/20 Page 2 of 5 PagelD# 159

Respectfully submitted,

G. ZACHARY TERWILLIGER
UNITED STATES ATTORNEY

is ee '
By: K ri la Dus \ Won ante LAWA\ SS On
KRISTA ANDERSON Sard Wane

Assistant United States Attorney My
Counsel for the United States Sf hE

2100 Jamieson Avenue
Alexandria, Virginia 22314

Tel: (703) 299-3995

Fax: (703) 299-3983

E-mail: krista.anderson@usdoj.gov

 
Case 1:18-cv-01522-AJT-JFA Document 24 Filed 08/21/20 Page 3 of 5 PagelD# 160

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

ALEXANDRIA DIVISION
UNITED STATES OF AMERICA )
ex rel. VINCENT BEVILACQUA, )
)
Plaintiff/Relator, ) NO. 1:18-cv-1522 (AJT/JFA)
) Filed Ex Parte and Under Seal

) Pursuant to 31 U.S.C. § 3730(b)
Vv. )
)
CDM SMITH, INC., et al, )
| )
Defendants )

°
6
mH
Fe]

 

The United States, having intervened in this action for the purpose of settlement, pursuant
to the False Claims Act, 31 U.S.C. § 3730(b)(4): |

IT IS ORDERED that,

1. the following filings be unsealed: the Relator’s Complaint; the United States’

Notice of Intervention for Purposes of Settlement, and this Order;

2. all other papers or Orders on file in this matter shall remain under seal; and
3. the seal shall be lifted on all matters occurring in this action after the date of this
Order.
IT IS SO ORDERED,
This _—__— dayof , 2020.

 

UNITED STATES DISTRICT JUDGE
Case 1:18-cv-01522-AJT-JFA Document 24 Filed 08/21/20 Page 4 of 5 PagelD# 161

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on this 21st day of August 2020, true and correct copies of the
foregoing:

United States’ Notice of Intervention For Purposes of Settlement
and
[Proposed] Order

were served by Electronic Mail on the following::

Christine Dunn

H. Vincent McKnight

Sanford Heisler Sharp, LLP

700 Pennsylvania Avenue, SE, Suite 300
Washington, D.C. 20003

Telephone: 202.499.5200

Facsimile: 202.449.5199
vmceknight@sanfordheisler.com
cdunn@sanfordheisler.com

Attorneys for Plaintiff/Relator Vincent Bevilacqua

V vida Anderson Ui Puwissioy

 

KRISTA ANDERSON On
Assistant United States Attorne a m
Counsel for the United States oi

2100 Jamieson Avenue
Alexandria, Virginia 22314

Tel: (703) 299-3995

Fax: (703) 299-3983

E-mail: krista.anderson@usdoj.gov
Case 1:18-cv-01522-AJT-JFA Document 24 Filed 08/21/20 Page 5 of 5 PagelD# 162

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
ALEXANDRIA DIVISION

SEAL,

)

Plaintiff, )
)

vz ) Civil Action No.
) .
SEAL, ) FILED EX PARTE AND UNDER SEAL

) PURSUANT TO 31 U.S.C. § 3729 et seg.

Defendant. ) ,
)

 
